UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7737



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TIMOTHY GADSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (5:01-cr-0084-CMC-1)


Submitted:   December 14, 2006        Decided:   December 22, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Gadson, Appellant Pro Se. Stacey Denise Haynes, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy Gadson appeals the district court’s order denying

his   motion   for   reduction   of   sentence   pursuant   to   18   U.S.C.

§ 3582(c)(2) (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      United States v. Gadson, No. 5:01-cr-00084-

CMC-1 (D.S.C. Sept. 27, 2006).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                  - 2 -